Name: Commission Regulation (EC) No 517/95 of 8 March 1995 on the sale on the Portuguese domestic market of 250000 tonnes of maize held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  Europe
 Date Published: nan

 No L 53/12 IEN Official Journal of the European Communities 9 . 3 . 95 COMMISSION REGULATION (EC) No 517/95 of 8 March 1995 on the sale on the Portuguese domestic market of 250 000 tonnes of maize held by the Portuguese intervention agency should be made for strict control measures and it should be stipulated, in particular, who is authorized to purchase such imported maize ; Whereas, in order to ensure that the sale of maize imported into Portugal does not create difficulties on the Community market, a system of tendering securities and performance guarantees should be introduced and provi ­ sion should be made whereby the performance guarantee is not to be released until proof has been furnished that the maize in question has been processed or used in Portugal ; Whereas it is essential that Portugal take all the necessary measures which are compatible with Community rules, on the one hand to ensure that this Regulation is properly applied and, on the other hand, to ensure, by introducing effective control arrangements, that the Community market is not disturbed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 3670/93 of 22 December 1993 on special arrangements for imports of maize into Portugal (2), and in particular Article 3 (2) thereof, Whereas the Portuguese intervention agency (INGA) is to buy 250 000 tonnes of maize on the world market in accordance with the Commission Decision on the purchase of the said maize (3) ; whereas the INGA should sell this maize on the Portuguese domestic market ; whereas, in accordance with Article 3 (2) of Regulation (EC) No 3670/93, these sales should be effected in such a way as to avoid disturbances on the Portuguese market ; Whereas provision should be made for these sales to be staggered over May and August 1995 in order to avoid disturbing the harvest in Portugal ; whereas any maize still remaining at 31 August 1995 should be sold in the following months ; Whereas Regulation (EC) No 3670/93 provides that the purchase of this maize shall rank as an intervention to stabilize the agricultural markets ; whereas Commission Regulation (EEC) No 2131 /93 (4), as amended by Regula ­ tion (EC) No 1 20/94 15), lays down the procedure and conditions for the sale of cereals held by intervention agencies ; whereas the sales of maize should, however, be carried out at a fixed price, namely the intervention price applicable in May, increased by two monthly increases for sales from August 1995 onwards ; whereas it is therefore necessary to derogate from Regulation (EEC) No 2131 /93 ; whereas additional rules are needed for the sale of the imported maize ; Whereas, in view of the price advantage enjoyed by purchasers of the maize held by the INGA, provision HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Regulation (EEC) No 2131 /93, the Portuguese intervention agency (INGA) shall put up for sale on the Portuguese market 250 000 tonnes of maize purchased in pursuance of the Commission Decision of February 1995. The sale shall take place in two instalments : the first, of 150 000 tonnes, during May 1995, the second, of 100 000 tonnes, during August 1995 and, where necessary, during the following months, in accordance with the provisions laid down by the INGA. Article 2 INGA shall draw up a notice indicating, for each lot or, where applicable, part of a lot : (a) the location ; and (b) at least the following information :  the specific weight,  the moisture content,  the percentage of broken grains and extraneous matter. p) OJ No L 181 , 1 . 7. 1992, p. 21 . (3) Unpublished decision. (2) OJ No L 338, 31 . 12. 1993, p. 35 . (4) OJ No L 191 , 31 . 7. 1993, p. 76. (Ã  OJ No L 21 , 26. 1 . 1994, p. 1 . 9 . 3 . 95 1 EN I Official Journal of the European Communities No L 53/13 INGA shall publish the said notice at least three days before the date fixed for the first submission of applica ­ tions for the first instalment.  proof that the purchaser is engaged in a business involving purchasing in the cereals sector,  the purchaser's written undertaking to process or use in Portugal the quantities of maize purchased. 4. Applications not submitted in accordance with para ­ graphs 1,2 and 3 or which contain conditions other than those provided for in the notice shall not be valid. 5. Applications may not be withdrawn. Article 3 1 . For the first instalment of 1 50 000 tonnes the time limit for the first submission of applications shall expire at 10.00 hrs (Brussels time) on 10 May 1995 and, for the last submission, on 31 May 1995. 2. For the second instalment of 100 000 tonnes the time limit for the first submission of applications shall expire at 10.00 hrs (Brussels time) on 2 August 1995 and, for the last submission, on 23 August 1995. The dates for any subsequent submissions shall be fixed by the INGA until the full quantity has been sold. 3 . The decision to award the quantities applied for shall be taken by the INGA by not later than 17.00 hrs (Brussels time) on the seventh day after the time limits fixed in paragraphs 1 and 2. 4. Applications must be submitted to INGA : Article 5 Where the quantity available for any instalment is exceeded, the quantity applied for in the context of the sale in question shall be reduced by applying a reduction coefficient fixed by INGA. Where the full quantity is not sold, the remaining quan ­ tity available shall be carried over to the sale of the following instalment. INGA  Institute Nacional de Garantia Agricola, Rua Castilho, n? 36 r/c, P-1250 Lisboa ; Tel . 355 88 12, Telex 66209, Article 6 1 . The selling price shall be equal to the intervention price valid in May 1995 for goods ex silo loaded onto a means of transport, plus two monthly increases of ECU 1,449 per tonne for sales carried out from August 1995 onwards. 2. Purchasers shall pay for the maize before removing it and not later than one month after the date on which the contract has been awarded. 3 . If the purchaser fails to pay for the maize awarded to him within the deadline laid down in paragraph 2, the contract shall be cancelled by INGA. Fax 353 32 51 . Article 4 1 . Interested parties shall participate in the sale either by lodging a written application against proof of receipt with INGA or by sending an application to the agency by telex, telegram or fax. 2. Applications shall indicate the name and exact address of the purchaser, and his telephone, telex or fax number. For the purposes of this Regulation, 'purchaser' means a single natural or legal person per holding or per under ­ taking whose business is purchasing in the cereals sector. Purchasers may be represented by an authorized represen ­ tative . 3. Applications shall be accompanied by :  proof that a tendering security of ECU 5 per tonne has been lodged,  the purchaser's written undertaking to lodge a perfor ­ mance guarantee of ECU 30 per tonne not later than the time of removal of the purchased lot, Article 7 1 . The tendering security shall be released for quanti ­ ties in respect of which :  the application was not accepted,  a performance guarantee of ECU 30 per tonne has been lodged. 2. The performance guarantee shall be released for quantities in respect of which the purchaser has furnished proof that the maize has been processed or used in Portugal . Such proof shall be furnished not later than 18 months after the date of award. The performance guarantee shall also be released for quantities in respect of which proof has been furnished that the maize has become unfit for human or animal consumption. No L 53/14 EN Official Journal of the European Communities 9. 3. 95 Article 8 1 . Portugal  shall adopt, where necessary, additional conditions compatible with Community rules, particularly those to be met by applicants in order to be able to partici ­ pate in the sales in question, including the minimum and maximum quantities for each instalment and the sales schedule,  shall take all the necessary measures to ensure the monitoring of all marketing operations up to final consumption in order to prevent possible disturbances on the Community market. 2. INGA shall inform the Commission of the progress of the sale. In addition it shall forward to the Commission without delay the data on the quantities sold and marketed, up to final consumption. It shall closely monitor and keep the Commission informed of the impact of the maize sales on the prices of other cereals in Portugal. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1995. For the Commission Franz FISCHLER Member of the Commission